DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Arguments
Regarding the Drawings, Applicant indicates that “Fig. 2 and 4 are suitably amended […]” (see first page, labeled as page “8” and hereinafter referred to as p. 8, of Remarks filed 05/16/2022).  
In response, it is noted that two separate sets of Drawings were submitted 05/16/2022.  Neither of these sets includes the alleged markings.  In discussion with Applicant’s Representative, it appears that the wrong drawing sets were submitted.  Note that in filing the RCE, Applicant selected that the “Enclosed” Amendment/Reply was to be considered, rather than any “Previously Submitted” reply (see page 1 of the PTO/SB/30EFS form/Request for Continued Examination filed 05/16/2022).  The After-Final submission of 04/18/2022 has therefore not been entered.
In the After-Final submission, a different drawing set was submitted.  This drawing set does appear to show additional features (radius “r” in Fig. 2 and arrows which appear to be marked as “A” and “t” in Fig. 4).  However, these drawings are not suitable for reproduction; and, as indicated above, they have not been entered.  Also, please note the drawing requirements as set forth in 37 CFR 1.84, especially sections (h)(3), (p)(1), and (p)(3) thereof.
The drawing objections are therefore maintained.  
Applicant’s arguments, see as-labeled pages 9-10 of Remarks, filed 05/16/2022, with respect to the rejections under 35 U.S.C. §103, insofar as they pertain to newly-presented claim 8, have been fully considered and are persuasive.
Regarding the rejections under 35 U.S.C. §112(b) of claim 5, these have been satisfactorily addressed by way of Applicant’s newly-submitted claim 8.

Drawings
The drawings were received on 05/16/2022.  These drawings are not acceptable.
Regarding the drawings of 05/16/2022, as discussed in the Response to Arguments section above, these drawings do not appear to contain any amendments.  As such, they do not overcome the previous objections.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
- “chord length […] of the vertical blade” (claim 8);
- “thickness of the vertical blade” (claim 8);
- “the substantially vertical main part” (claim 8);
- “a cross sectional shape of the substantially vertical main part” (claim 8);
- location where “the chord length […] is greatest centrally” (claim 8);
- “a radius of rotation of the vertical main part” (claim 8).
N.B. – If the features noted above are currently shown, but not labeled, in the Figure drawn to the elected invention, they should be labeled accordingly, and Amended Drawings should be submitted.
However, if any of the features above are not shown, and are subsequently added, support should be given from the disclosure as originally filed so as to obviate any future objection under 35 U.S.C. § 132(a).
Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3A” and “3B” appear to have both been used to designate the same feature(s).
  Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “8A” and “8B” appear to have both been used to designate the same feature(s).
Regarding All Figures, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A. string length”, “r. radius of rotation”, and “t. thickness” (see Amended Specification, filed 11/22/2021; and Amended Specification, filed 05/16/2022).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Franklin (Reg. No. 54,105) on June 13, 2022.
The application has been amended as follows: 
A) Claims 1-6 are canceled.
B) Claim 7 is made dependent on claim 8.
C) Claim 8 is amended as follows:
8.  (CURRENTLY AMENDED)  A vertical blade for a vertical shaft wind turbine, the vertical blade comprising a vertical main part and upper and lower inwardly inclined parts,
	the vertical main part extends in a vertical direction which is defined by a rotational axis of a vertical main shaft of the wind turbine, the vertical main part has upper and lower ends that merge with the upper and the lower inwardly inclined parts, respectively, such that the vertical main part is centrally located in the vertical direction between the upper and the lower inwardly inclined parts,
	the upper inwardly inclined part has a tip on an end thereof opposite from the vertical main part, the upper inwardly inclined part extends from the upper end of the vertical main part diagonally upward and linearly toward the vertical main shaft,
	the lower inwardly inclined part has a tip on an end thereof opposite from the vertical main part, the lower inwardly inclined part extends from the lower end of the vertical main part diagonally downward and linearly toward the vertical main shaft,
	the tip of the upper inwardly inclined part is fixed to an upper mounting member which is fixed to an upper part of the vertical main shaft, and the tip of the lower inwardly inclined part is fixed to a lower mounting member which is fixed to a lower part of the vertical main [[shaft]] shaft, such that the vertical blade is rigidly fixed to the vertical main shaft of the wind turbine and such that the vertical blade rotates with the vertical main shaft when the vertical main shaft rotates about the rotational axis in a rotational direction,
	the vertical blade is formed such that a chord length and a thickness of the vertical blade are continuously reduced from the upper and the lower ends of the vertical main part, respectively, to each of the tips of the upper and the lower inwardly inclined parts, and, in the vertical direction, the chord length of the vertical blade is greatest centrally between the upper and the lower ends of the vertical main part, and 
	a cross sectional shape of the vertical main part is an airfoil shape, and the vertical main part of the vertical blade has a chord length that is in a range of 45% to 55% of a radius of rotation of the vertical main part, the radius of rotation being a distance from the rotational axis to a chord of the vertical main part.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: see Objections to Drawings above.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 7, 8, including the amendments made hereinabove, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 8, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a vertical blade for a vertical shaft wind turbine, the blade having at least the combination of features requiring:
the tip of the upper inwardly inclined part is fixed to an upper mounting member which is fixed to an upper part of the vertical main shaft, and the tip of the lower inwardly inclined part is fixed to a lower mounting member which is fixed to a lower part of the vertical main [[shaft]] shaft, such that the vertical blade is rigidly fixed to the vertical main shaft of the wind turbine and such that the vertical blade rotates with the vertical main shaft when the vertical main shaft rotates about the rotational axis in a rotational direction,
the vertical blade is formed such that a chord length and a thickness of the vertical blade are continuously reduced from the upper and the lower ends of the vertical main part, respectively, to each of the tips of the upper and the lower inwardly inclined parts, and, in the vertical direction, the chord length of the vertical blade is greatest centrally between the upper and the lower ends of the vertical main part, and 
a cross sectional shape of the vertical main part is an airfoil shape, and the vertical main part of the vertical blade has a chord length that is in a range of 45% to 55% of a radius of rotation of the vertical main part, the radius of rotation being a distance from the rotational axis to a chord of the vertical main part.
Regarding claim 7, it is dependent on claim 8.

N.B. — Regarding the features set forth in at least claim 8, it is noted that whereas some features may be known individually, the prior art of record does not appear to render obvious the claimed invention as a whole.
Furthermore, even if separately disclosed, it would not appear to be obvious to piece together the teachings of several separate references to arrive at the claimed invention, as doing so would appear to necessitate reliance upon improper hindsight reasoning.
For further discussion regarding the teachings of the closest prior art of record, see discussions in the Final Office Action of 02/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 13, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832